DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The present application claims priority to U.S. Patent Applicant Serial No. 13/770,917. The IDS filed 11/4/2019 has been considered.
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. The claim(s) recite(s) the following abstract concepts recited in claim 1, and similarly in claim 11, in BOLD of
1. A telematics system, comprising: 
a processor; 
an acceleration sensor connected to the processor and configured to determine forward acceleration information along a forward axis, lateral acceleration information along a lateral axis, and vertical acceleration information along a vertical axis; 
a velocity sensor connected to the processor and configured to determine velocity information along a vehicular forward axis and heading information; and 
a memory connected to the processor and configured to store an acceleration alignment application; 

determine vehicular forward acceleration information along the vehicular forward axis using the velocity information; 
determine vehicular lateral acceleration information using the velocity information and the heading information; 
calculate a lateral acceleration vector using the forward acceleration information, the lateral acceleration information, the vertical acceleration information, and the vehicular lateral acceleration information; 
calculate a forward acceleration vector using the lateral acceleration vector and the vehicular forward acceleration information; 
calculate a vertical acceleration vector using the lateral acceleration vector and the forward acceleration vector; 
compute lateral alignment information using the lateral acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information; 
compute forward alignment information using the forward acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information; and  27C 13-02785.GCON 
compute vertical alignment information using the vertical acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information.
step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics (i.e. calculating) or mental steps (i.e. determining).
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field. The claimed telematics system comprises two very well known and generic sensors (velocity and 
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor and memory are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94. An acceleration and velocity sensor are well understood, routine, and conventional elements found in the art at the time of filing (see Harvie, Pub. No. US 2012/0253585 for evidenced).
Claims 2-10, 12-20 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 the limitation: “calculate a lateral acceleration vector using the forward acceleration information, the lateral acceleration information, the vertical acceleration information, and the vehicular lateral acceleration information”. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  An applicant shows possession of the claimed invention by describing the claimed invention with all its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Although applicant recites in the disclosure a lateral acceleration vector can be calculated using the forward acceleration information, the lateral acceleration information, the vertical 
Claim 1 recites the limitation: “calculate a forward acceleration vector using the lateral acceleration vector and the vehicular forward acceleration information”. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  An applicant shows possession of the claimed invention by describing the claimed invention with all its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Although applicant recites that the invention calculates a forward acceleration vector using the lateral acceleration vector and the vehicular forward acceleration information, there is no description by applicant that fully sets forth as to how the lateral acceleration vector and the vehicular forward acceleration information would actually be used in a calculation that would yield a forward acceleration vector. Therefor applicant has failed to show possession of the invention as claimed and claim 1-10 are rejected under 35 U.S.C. 112(a).
Claim 1 recites the limitation: “calculate a vertical acceleration vector using the lateral acceleration vector and the forward acceleration vector”. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  An applicant shows possession of the claimed invention by describing the claimed invention with all its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Although applicant recites in the disclosure calculating a vertical acceleration vector using the lateral acceleration vector and the forward acceleration vector, there is no description by applicant that fully sets forth as to how lateral acceleration vector and the forward acceleration vector would actually be used in a calculation that would yield a vertical acceleration vector. Therefor applicant has failed to show possession of the invention as claimed and claim 1-10 are rejected under 35 U.S.C. 112(a).
Claim 1 recites the limitation: “compute lateral alignment information using the lateral acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information”. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  An applicant shows possession of the claimed invention by describing the claimed invention with all its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Although applicant recites in the 
Claim 1 recites the limitation: “compute forward alignment information using the forward acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information”. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  An applicant shows possession of the claimed invention by describing the claimed invention with all its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Although applicant recites in the disclosure computing forward alignment information using the forward acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information, there is no description by applicant that fully sets forth as to how forward acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information would actually be used in a calculation that would yield forward 
Claim 1 recites the limitation: “compute vertical alignment information using the vertical acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information”. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  An applicant shows possession of the claimed invention by describing the claimed invention with all its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Although applicant recites in the disclosure computing vertical alignment information using the vertical acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information, there is no description by applicant that fully sets forth as to how vertical acceleration vector, the forward acceleration information, the lateral acceleration information, and the vertical acceleration information would actually be used in a calculation that would yield vertical alignment information. Therefor applicant has failed to show possession of the invention as claimed and claim 1-10 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 12 recites the limitation: “determining a lateral incline vector using a calibrated forward vector”. It is unclear if a calibrated forward vector is the forward acceleration vector or a different vector. Therefore claim 2 and 12 further dependent claims 3-9 and 13-19 are indefinite.
Claims 2 and 12 recites the limitation: “calculating the lateral acceleration vector using the calibrated forward vector and the lateral incline vector”. However Claims 1 and 11 also recited a method to calculate the lateral acceleration vector. It is unclear if claims 2 and 12 are recalculating the lateral acceleration vector, not further limiting, or if something else was intended. Therefore claim 2 and 12 further dependent claims 3-9 and 13-19 are indefinite.
Claim 11 recites the limitation: “determining vehicular forward acceleration information along a vehicular forward axis using the telematics system”. A Telematics system is generically defined as the use of technological devices to transmit information over long distances (see Dictionary.com, “telematics”, https://www.dictionary.com/browse/telematics, Dictionary.com, LLC, accessed 2/26/2022).  It is not clear from the claim language how forward acceleration information along a vehicular forward axis is determined using a system for information 
Claim 13 recites the limitation: “forward axis”. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 13 and further dependent claim 14 is indefinite.
Claim 14 recites the limitation: “a vehicular lateral axis”. It is not clear if this is the same or different from the “a vehicular lateral axis” of claim 11. Therefore claim 14 is indefinite.
Claim 14 recites the limitation: “the lateral axis”. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 14 is indefinite.

Claim Objections
Claim 1 is objected to because of the following informalities:  The preamble of claim 1 recites: “A telematics system”. It is not clear how the body of the claim support the preamble; nothing related with telematics in the body of claim 1.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: The preamble of claim 11 recites: “A method for calibration”. It is not clear how the body of the claim support the preamble; nothing related with calibration in the body of claim 11.  Appropriate correction is required.

Examiner note with regards to the prior art of record
The prior art made of record is considered pertinent to the Applicants’ disclosure. 
Begin at al., “Calibration of multi-axis accelerometer in vehicle navigation system”, Pat. No.: US 6532419 B1, March 11, 2003.
Peng et al., “System and Method for Auto-Calibration and Auto-Correction of Primary and Secondary Motion for Telematics Applications via Wireless Mobile Devices”, Pub. No.: US 20140149145 A1 filed on November 29, 2012.
Croyle et al., “Vehicle navigation system and method using multiple axes accelerometer”, Pat. No.: US 6308134 B1, October 23, 2001.
Kalinadhabhotla, “METHOD AND SYSTEM FOR AUTOMATICALLY CALIBRATING A THREE-AXIS ACCELEROMETER DEVICE”, Pub. No.: US 20100318257 A1, December 16, 2010.
Harvie, “SYSTEM AND METHOD FOR IDENTIFYING A SPATIAL RELATIONSHIP FOR USE IN CALIBRATING ACCELEROMETER DATA”, Pub. No. US 20120253585 A1, October 4, 2012.

Regarding Claims 1 and 11:
Begin teaches calibration of multi-axis accelerometer in vehicle navigation system by detecting the zero motion state when the vector sum of all three acceleration signals in the x, y, z axes should be exactly 1 g.
	Peng, Kalinadhabhotla and Croyle teach alignment strategy by calculating rotation matrix.
Harvie teaches a telematics system (fig. 1b item114 and [0052] - within the telematics unit, the GPS antenna connector 104 is connected to GPS circuitry 114), comprising: a processor (fig. 1b item 122 and [0054] - a processor 122); an acceleration 

The remaining limitations in claim 1 (and claim 11) distinguish over the prior art of record. None of the references on the record teach the limitations in claim 1: “calculate a lateral acceleration vector using the forward acceleration information, the lateral acceleration information, the vertical acceleration information, and the vehicular lateral acceleration information; calculate a forward acceleration vector using the lateral acceleration vector and the vehicular forward acceleration information; calculate a vertical acceleration vector using the lateral acceleration vector and the forward acceleration vector; compute lateral alignment information using the lateral acceleration vector, the forward acceleration information, the lateral acceleration information, and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862